Citation Nr: 0308894	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  98-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an in increased rating for pes cavus with 
fusion of the second, third, fourth and fifth toes 
bilaterally and plantar callosities, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for a 
disability rating in excess of 30 percent for his service-
connected bilateral pes cavus disorder.  The veteran filed a 
timely appeal to this adverse determination.


REMAND

The Board observes that the Board's earlier decision in this 
case, dated in October 1999, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in June 2001.  This order was issued to ensure 
compliance with a recent decision from the Federal Circuit 
Court of Appeals which was issued while the veteran's appeal 
was pending at the Court.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Because of the change in the law brought 
about by this new law, called the Veterans Claims Assistance 
Act of 2000 (VCAA), a remand in this case was determined to 
be required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002)).  

Until recently, such VCAA notice was routinely provided to 
the veteran directly by the Board.  Indeed, in this case the 
Board sent the veteran a letter in March 2003 advising him of 
the recent enactment of the VCAA, and providing him with 
detailed information about the new rights provided thereunder 
in March 2003.  At that time, the veteran was advised that he 
was being allowed a period of 30 days to respond.  However, 
in a recent decision, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), which allowed for the Board to 
provide initial VCAA notice to a veteran, was invalid, since 
it did not provide the veteran the full one-year period in 
which to submit evidence in response to the notice required 
by 38 U.S.C. § 5103(a) (2002).  Disabled American Veterans 
et. al. v. Principi, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  Therefore, the Board finds that this claim 
must be remanded to the RO for compliance with the notice and 
duty to assist provisions in the new law.

In addition, the Federal Circuit determined that significant 
portions of the Board's new procedures for internal 
development of claims were invalid.  In this regard, the 
Board observes that Board recently undertook additional 
development on the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  On November 6, 2002, 
the Board sent the veteran a letter informing him that 
additional medical evidence had been obtained pursuant to 
this development, including a VA medical examination report, 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903)).  The 
Board informed the veteran that he could either submit 
additional evidence or argument in response to this new 
evidence, or inform VA to proceed with the appeal.  He was 
afforded a period of 60 days from the date of the letter to 
respond, and was apprised that if VA did not hear from him by 
the end of the 60-day period, the Board would proceed to 
decide his appeal.  On December 10, 2002, the veteran 
responded through his attorney that he wished to have the 
Board proceed with his appeal, thereby implicitly waiving 
initial RO review of this evidence.  However, despite this 
waiver, and in light of the Federal Circuit's decision in 
Disabled American Veterans et. al. v. Principi, the Board 
also finds that a remand to the RO for initial RO 
consideration of this new evidence is required.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further action with 
respect to the issue on appeal in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R.     
§ 3.159 (August 29, 2001).

2.  Thereafter, the RO should readjudicate 
the veteran's increased rating claim, with 
due consideration given to any new 
evidence received since the time of the 
most recent October 1998 supplemental 
statement of the case (SSOC), to include 
not only the July 2002 VA examination 
report obtained pursuant to internal Board 
development, but also VA outpatient 
treatment notes dated from July 2001 to 
February 2002, statements from personnel 
at the Louis Stokes Clinic at the 
Cleveland VA Medical Center received by VA 
in March 2002 and February 2003, and 
photographs of the veteran's feet received 
by VA in April 2003.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
furnished an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




